DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 01/17/2020 has been considered.

Claim Objections
3. Claims 5, 7 and 11 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 5 should be replaced as follows, “The method of claim 1, wherein step (B) includes storing the quantum state in a quantum memory, determining [the] target number of photons to be subtracted according to a noise level of the quantum channel while the quantum state is stored in the quantum memory, and controlling to perform the state detection when the target quantum number is subtracted for the predetermined time in performing the photon subtraction”. Appropriate correction is required to make the claim clearer. 

b. Clam 7 should be replaced as follows, “The method of claim 1, wherein the quantum state is an entangled quantum state, a partial output of the beam splitter generating the [the] remaining output of the beam splitter is performed in step (C)”. Appropriate correction is required to make the claim clearer. 

c. Claim 11 should be replaced as follows, “A transmitter for distributing a quantum key, the transmitter comprising: a transmitter transmitting a part of an entangled quantum state for a coded cryptographic key through a quantum channel; a quantum memory storing [the] remaining quantum state other than the part of the entangled quantum state; and an optical detection unit generating bit information depending on a quantum state of light, wherein a receiver performs photon subtraction from the part of the entangled quantum state received through the quantum channel and then performs state detection for the part of the entangled quantum state by applying a selected quadrature, and the optical detection unit performs the state detection for the remaining quantum state other than the part of the entangled quantum state by applying the quadrature received from the receiver through a public channel”. Appropriate correction is required to make the claim clearer. 





Claim Interpretation
         
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 9,
a. an optical detection unit generating bit information… on lines 4,5.

For claim 11,
a. an optical detection unit generating bit information… on lines 6,7;
b. an optical detection unit performs the state detection… on lines 11,12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
          
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 9 and 11 applicant claims, “an optical detection unit generating bit information…” optical detection unit performs the state detection…” the specification discloses optical detection unit in the form of homodyne detection unit 113,125, see figure 1 but provides 
Examiner’s Note: Dependent claim 10 is also rejected under 35 USC 112 b for being dependent upon the rejected independent claim 9.

Claim 9 recites the limitation "the transmitter" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 2,3,6,7, 8,9,10 and 11 are rejected under 35USC 103 as being unpatentable over Ottaviani et al (Continuous-variable quantum cryptography with an untrusted relay: Detailed security analysis of the symmetric configuration – 2015 attached) in view of Xu et al (Measure device independent quantum cryptograph – 2014 attached).
Regarding claim 1, Ottaviani discloses a method for quantum key distribution, the method comprising: (A) transmitting, by a transmitter, a quantum state for a coded cryptographic key through a quantum channel;(Alice for transmitting the randomly modulated mode A in the form of coherent cryptographic state α, see section II, lines 7-11  and figure 1b) (B) performing, by a receiver, photon subtraction from the quantum state received through the quantum channel and then performing state detection for the quantum state by applying quadrature;(Bob (receiver) receiving the quantum state modes A’ and B’ and providing homodyne detection where one port is homodyne in the q quadrature with outcome q- and the other port is homodyne in the p quadrature with outcome p+, see section II, lines 13-18 )  and (C) performing, by the transmitter, the state detection for the quantum state by applying the received from the receiver through a public channel ;(the measurement provides the complex solution outcome in the form of γ over a public channel, see section II, lines 18-20 and figure 1b).
However Ottaviani does not explicitly disclose a selected quadrature.
In a related field of endeavor Xu discloses a selected quadrature ;(Alice and Bob measure their halves by using their conjugate bases which are randomly selected, see page 3 and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the random selection of conjugate bases of Xu with Ottaviani to provide secure QKD communication between transmitter and receiver and the motivation is to provide increased security in quantum communication.

 ;(coherent detection is provided at end of the protocol to identify Eves (attacker) mode, see section B)  in the quantum channel according to whether to subtract the photons before the state detection (based on the correlation parameters g and g’ performance of attacks can be measured and identify an optimal one and further minimizing the key rate, see section B, columns 2 and lines 1-9) to prevent the cryptographic key from being exposed to the attacker and increase a cryptographic key generation rate ;(the secret key rate is directly dependent upon the attacker information, see section C and equation 4).

Regarding claim 3, Ottaviani discloses the method of claim 1, wherein step (B) includes performing the photon subtraction from reflected light of the quantum state and transmission light of reference light by using a beam splitter ;(Bob (receiver) receiving the quantum state modes A’ and B’, where the A’ and B’ modes are mixed on a beam splitter and providing homodyne detection where one port is homodyne in the q quadrature with outcome q- and the other port is homodyne in the p quadrature with outcome p+, see section II, lines 13-18 )  

Regarding claim 6, Ottaviani discloses the method of claim 1, wherein the quantum state is a single quantum state including a squeezed state or a coherent state ;(Bell detection is performed on the incoming coherent states to generate secret correlations, see page 1 and Abstract).
Regarding claim 7, Ottaviani discloses the method of claim 1, wherein the quantum state is an entangled quantum state;(entanglement-based representation is transmitted by Alice’s and Bob’s coherent states is simulated, see figure 1b) 

However Ottaviani does not explicitly disclose a partial output of the beam splitter generating the entangled quantum state in step (A) is transmitted and the state detection for the remaining output of the beam splitter is performed in step (C).

In a related field of endeavor, Xu discloses partial output of the beam splitter generating the entangled quantum state in step (A) is transmitted, (Each of Alice and Bob sends half of the entanglement pair to third party Charles, see figure 2a) and the state detection for the remaining output of the beam splitter is performed in step (C) ;(Alice and Bob measure their particles using X or Z bases, see figure 2a).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the measurement device independent QKD of Xu with Ottaviani to remove all side channels from the measurement device and the motivation is to provide secure QKD communication.
(Alice for transmitting the randomly modulated mode A in the form of coherent cryptographic state α, see section II, lines 7-11 and figure 1b) and a receiver performing photon subtraction from the quantum state received through the quantum channel and then performing state detection for the quantum state by applying a selected quadrature;(Bob (receiver) receiving the quantum state modes A’ and B’ and providing homodyne detection where one port is homodyne in the q quadrature with outcome q- and the other port is homodyne in the p quadrature with outcome p+, see section II, lines 13-18 ), wherein the transmitter performs the state detection for the quantum state by applying received from the receiver through a public channel ;(the measurement provides the complex solution outcome in the form of γ over a public channel, see section II, lines 18-20 and figure 1b).
However Ottaviani does not explicitly disclose the quadrature
In a related field of endeavor Xu disclose the quadrature ;( Alice and Bob measure their halves by using their conjugate bases which are randomly selected, see page 3 and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the random selection of conjugate bases of Xu with 

Regarding claim 9, Ottaviani discloses a receiver for being distributed a quantum key, the receiver comprising: a photon sub tractor performing photon subtraction from a quantum state for a coded cryptographic key received from a transmitter ;(Bob (receiver) receiving the quantum state modes A’ and B’ and providing homodyne detection where one port is homodyne in the q quadrature with outcome q- and the other port is homodyne in the p quadrature with outcome p+, see section II, lines 13-18 ),and the transmitter performs the state detection for the quantum state by applying the received through a public channel, ;(the measurement provides the complex solution outcome in the form of γ over a public channel, see section II, lines 18-20 and figure 1b).

However Ottaviani does not explicitly disclose an optical detection unit generating bit information depending on a quantum state of light, wherein the photon subtractor generates a state detection control signal after the photon subtraction and controls the optical detection unit to perform state detection for the quantum state by applying a selected quadrature, and quadrature.

(every QKD system contains at least two detector for two bit values, see section I(B) and lines 15-17) wherein the photon subtractor generates a state detection control signal after the photon subtraction and controls the optical detection unit to perform state detection for the quantum state by applying a selected quadrature;(the receiver (Charles) stores the incoming photons in two heralded quantum memories and performs bell state measurement based on the photons stored in the memory, see figure 8) and quadrature ;( Alice and Bob measure their halves by using their conjugate bases which are randomly selected, see page 3 and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the random selection of quadrature or bases of Xu with Ottaviani to provide secure QKD communication between transmitter and receiver and the motivation is to provide increased security in quantum communication.

Regarding claim 10, Ottaviani does not explicitly disclose the receiver of claim 9, further comprising: a quantum memory storing the quantum state transmitted by the transmitter, wherein the photon subtractor performs the photon subtraction from the quantum state output from the quantum memory.

(quantum memory of Charles storing the incoming photon signals from the Alice’s signal and Bob’s signal; see figure 8) wherein the photon subtractor performs the photon subtraction from the quantum state output from the quantum memory ;(Charles performs bell state measurement based on the photons stored in the memory, see figure 8).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the quantum memory and random selection of quadrature or bases of Xu with Ottaviani to provide secure QKD communication between transmitter and receiver and the motivation is to provide increased security in quantum communication.

Regarding claim 11, Ottaviani discloses a transmitter for distributing a quantum key, the transmitter comprising: a transmitter transmitting a part of an entangled quantum state for a coded cryptographic key through a quantum channel; ;(Alice for transmitting the randomly modulated mode A in the form of coherent cryptographic state α, see section II, lines 7-11 and figure 1b) the optical detection unit performs the state detection, for the remaining quantum state other than the part of the entangled quantum state by applying the quadrature received from the receiver through a public channel ;(the measurement provides the complex solution outcome in the form of γ over a public channel, see section II, lines 18-20 and figure 1b).
However Ottaviani does not explicitly disclose a quantum memory storing the remaining quantum state other than the part of the entangled quantum state; and an optical detection unit generating bit information depending on a quantum state of light, wherein a receiver performs photon subtraction from the part of the entangled quantum state received through the quantum channel and then performs state detection for the part of the entangled quantum state by applying a selected quadrature, and for the remaining quantum state other than the part of the entangled quantum state by applying the quadrature.
In a related field of endeavor, Xu discloses a quantum memory storing the remaining quantum state other than the part of the entangled quantum state; (quantum memory of Charles storing the incoming photon signals from the Alice’s signal and Bob’s signal; see figure 8) and an optical detection unit generating bit information depending on a quantum state of light, (every QKD system contains at least two detector for two bit values, see section I(B) and lines 15-17) wherein a receiver performs photon subtraction from the part of the entangled quantum state received through the quantum channel and then performs state detection for the part of the entangled quantum state;(the receiver (Charles) stores the incoming photons in two heralded quantum memories and performs bell state measurement based on the photons stored in the memory, see figure 8) by applying a selected quadrature, ;( Alice and Bob measure their halves by using their conjugate bases which are randomly selected, see page 3 and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the quantum memory and random selection of quadrature or bases of Xu with Ottaviani to provide secure QKD communication between transmitter and receiver and the motivation is to provide increased security in quantum communication.

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Li et al (US 2020/0266978) discloses second quantum key generation from the first quantum key generation by splitting the modulated optical signal into first sub modulation and second sub-modulated optical signal, see figure 10.

b. Rauschenbach et al (US 2020/0044749) discloses a quantum state measurement system includes a quantum state generator that generates an optical photon, see figure 1.

c Hirano et al (Implementation of continuous-variable quantum key distribution with discrete modulation – 2017 attached) discloses continuous variable quantum key distribution system that employs discrete amplitude modulation and homodyne detection of coherent states of light, see figure 8



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636